     Case 2:19-cv-01480-WBS-GGH Document 49 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY PETERSON,                          No. 2:19-cv-01480 WBS GGH P
12                       Petitioner,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RALPH M. DIAZ,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding in pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On November 12, 2019, respondent filed a motion to dismiss the

19   petition as fully unexhausted. ECF No. 9. On January 21, 2020, in a filing labeled objections,

20   petitioner requested a stay of these proceedings pending his exhaustion of state court remedies.

21   ECF No. 18. On March 2, 2020, the undersigned directed petitioner to file a motion for stay in

22   abeyance in accordance with Rhines v. Weber, 544 U.S. 269 (2005). ECF No. 22. The

23   undersigned further ordered respondent to file an opposition or a notice of opposition to

24   petitioner’s motion, and petitioner a reply, if any. Id. Petitioner was further ordered to

25   immediately file a notice of exhaustion with this court if petitioner exhausted his state court

26   remedies in the California Supreme Court prior to the resolution of the pending motion for stay.

27   Id. On April 22, 2020, petitioner filed a notice of exhaustion of his state court remedies. ECF No.

28   41. In light of petitioner’s notice of exhaustion of his habeas petition in the California Supreme
                                                        1
     Case 2:19-cv-01480-WBS-GGH Document 49 Filed 06/29/20 Page 2 of 2

 1   Court, the undersigned will recommend petitioner’s motion for stay and abeyance be denied as
 2   moot.
 3           Accordingly, IT IS HEREBY ORDERED that respondent is directed to file a response to
 4   the petition as set forth in the court’s September 11, 2019 order (ECF No. 5), within 30 days
 5   from the filing date of this order. This time limit is not dependent upon the final date of
 6   adoption of these Findings and Recommendations.
 7           Further, IT IS HEREBY RECOMMENDED that:
 8           1. Respondent’s motion to dismiss (ECF No. 9) be denied as moot;
 9           2. Petitioner’s motion for stay and abeyance (ECF No. 25) be denied as moot; These
10           findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
12   after being served with these findings and recommendations, any party may file written
13   objections with the court and serve a copy on all parties. Such a document should be captioned
14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
15   objections shall be filed and served within fourteen days after service of the objections. The
16   parties are advised that failure to file objections within the specified time may waive the right to
17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
18   Dated: June 29, 2020
                                                 /s/ Gregory G. Hollows
19                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
